Citation Nr: 0811791	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  03-14 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial increased rating for diabetes 
mellitus, type II, currently evaluated as 20 percent 
disabling.  

2.  Entitlement to an effective date earlier than January 16, 
2001 for the grant of service connection for diabetes 
mellitus, type II.  

3.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim for service 
connection for a back disability.  

4.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim for service 
connection for pericarditis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from October 1964 
to September 1967 and from August 1969 to December 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating actions of the Department 
of Veterans Affairs Regional Office (RO) in Montgomery, 
Alabama.  In particular, by a January 2002 decision, the RO 
granted service connection for diabetes mellitus, type II, 
with peripheral neuropathy and awarded a compensable 
evaluation of 20 percent, effective from January 16, 2001, 
for this disorder.  [During the current appeal, and 
specifically by a January 2003 determination, the RO granted 
separate 10 percent ratings for the diabetic neuropathy of 
the veteran's left lower extremity and for the diabetic 
neuropathy of his right lower extremity, effective from 
January 16, 2001.  As the veteran did not initiate an appeal 
with regard to these separate ratings, and as he has in fact 
perfected appeals only for the initial evaluation awarded to 
his service-connected diabetes mellitus and the effective 
date assigned for the grant of service connection for this 
disorder, these latter two issues are the only claims, 
pertinent to his diabetes, that are currently in appellate 
status before the Board at this time.]  

The current matter also comes before the Board on appeal from 
an August 2002 rating action in which the RO determined that 
new and material evidence sufficient to reopen previously 
denied claims for service connection for a back disability 
and for pericarditis had not been received.  

The issues of whether new and material evidence has been 
received sufficient to reopen previously denied claims for 
service connection for a back disability and for pericarditis 
are addressed in the REMAND portion of the decision below and 
are being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  Diabetes mellitus, type II, does not require regulation 
of the veteran's activities.  

2.  The veteran was discharged from active military service 
in December 1971; VA first received his claim for service 
connection for diabetes mellitus on January 16, 2001.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating greater 
than 20 percent for the service-connected diabetes mellitus, 
type II, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2007).  

2.  An effective date prior to January 16, 2001, for the 
grant of service connection for diabetes mellitus, type II, 
is not warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 
(West 2002 & Supp. 2006)).  The VCAA imposes obligations on 
VA in terms of its duty to notify and to assist claimants.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide and must ask the claimant to provide any 
evidence in his/her possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini 
v. Principi, 18 Vet. App. 112, 121 (2004).  

VCAA notice is not required in every case, however.  The 
United States Court of Appeals for Veterans Claims (Court) 
recently held, for example, that such notice is not required 
under circumstances where a claim for service connection is 
granted, a rating and effective date are assigned, and the 
claimant files an appeal as to the initially assigned rating 
or the effective date for the grant of service connection.  
See Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006) (in 
which the Court held that, "[i]n cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated-it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled").  Rather, under those 
circumstances, the provisions of 38 U.S.C.A. §§ 5104 & 7105 
and 38 C.F.R. § 3.103 are for application.  Id.  

Here, the veteran's increased rating and earlier effective 
date claims essentially fall within this fact pattern.  
Following receipt of notification of the January 2002 grant 
of service connection for diabetes mellitus, type II, the 
veteran perfected a timely appeal of the initially assigned 
20% rating for this service-connected disability and of the 
effective date for the grant of service connection for this 
disorder.  Consequently, no section 5103(a) notice is 
required for the veteran's increased rating and earlier 
effective date claims.  As section 5103(a) no longer applies 
to the veteran's appeal-including in particular his 
increased rating claim-the additional notification 
provisions for increased rating claims recently set forth by 
the Court are not applicable in the present case.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

As for the provisions of 38 U.S.C.A. §§ 5104 & 7105 and 
38 C.F.R. § 3.103, the record shows that the veteran has been 
provided with various communications [including the January 
2002 notification of the rating decision dated earlier that 
month, an April 2003 statement of the case (SOC), and a 
supplemental statement of the case (SSOC) issued in June 
2007] that contain notice of VA's rating communication, his 
appellate rights, a summary of relevant evidence, citations 
to applicable law (diagnostic code), and a discussion of the 
reasons for the decision made by the agency of original 
jurisdiction.  In short, the procedural requirements of the 
law have been satisfied.  No further due process development 
is required.  

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his/her claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to 
his/her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).  

In the present case, the Board finds that the duty to assist 
provisions of the VCAA have been fulfilled with respect to 
the increased rating and earlier effective date issues on 
appeal.  All relevant treatment records adequately identified 
by the veteran have been obtained and associated with his 
claims folder.  He has been accorded pertinent VA 
examinations.  

In this regard, the Board notes that the veteran failed to 
report for VA examinations scheduled to evaluate his diabetes 
mellitus in May 2007 and June 2007.  When a claimant fails to 
report for an examination in conjunction with an original 
compensation claim, the claim shall be based on the evidence 
of record.  38 C.F.R. § 3.655 (2007).  At no time during the 
current appeal has the veteran explained the reasons for his 
failure to report to the May 2007 and June 2007 VA 
examinations.  

In a February 2008 statement, the veteran's representative 
asserted that the veteran was not informed of the 
consequences of his failure to report for the scheduled VA 
examinations under 38 C.F.R. § 3.655 and that, therefore, his 
appeal should be remanded to accord him an opportunity to 
report for another VA examination and to notify him of any 
failure to report for such an evaluation.  Significantly, 
however, as the Board will discuss in the following decision, 
the RO has obtained contemporaneous outpatient treatment 
records which consistently demonstrated that the veteran's 
activities have not been restricted as a result of his 
diabetes.  As such, the criteria for the next higher rating 
of 40 percent for this service-connected disability have not 
been met.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2007).  

In light of these facts, the Board finds that no further 
development on VA's part is necessary with regard to the 
scheduling of an examination.  See Wood v. Derwinski, 1 Vet. 
App. 191 (1991) & Hayes v. Brown, 5 Vet. App. 60, 68 (1993) 
(in which the Court held that VA's duty to assist is not a 
one-way street and that, if a veteran wishes help, he/she 
cannot passively wait for it in those circumstances where 
his/her own actions are essential in obtaining the putative 
evidence).  The Board will proceed to adjudicate the current 
increased rating issue based on the relevant evidence of 
record (including in particular pertinent and contemporaneous 
outpatient treatment records).  38 C.F.R. § 3.655(a) & (b) 
(2007).  

There is no suggestion in the current record that additional 
evidence, relevant to this matter, exists and can be 
procured.  Consequently, the Board concludes that no further 
evidentiary development of the veteran's increased rating and 
earlier effective date claims is required.  The Board will 
proceed to consider the veteran's claims for an initial 
rating greater than 20 percent for his service-connected 
diabetes mellitus and for an effective date earlier than 
January 16, 2001 for the grant of service connection for this 
disorder, based on the evidence of record.  



Analysis

A.  Initial Increased Rating For Service-Connected Diabetes 
Mellitus

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2007).  Initially, by the January 2002 rating action, the RO 
granted service connection for diabetes mellitus, type II 
(20%, effective from January 16, 2001).  This disorder 
remains evaluated as 20 percent disabling.  .  

As the present appeal arises from an initial rating decision 
which, in essence, established service connection and 
assigned an initial disability rating, the entire period is 
considered for the possibility of staged ratings.  In other 
words, consideration will be given to the possibility of 
separate ratings for separate periods of time based on the 
facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2007).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2007).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2007).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).  

According to the applicable rating criteria, evidence that 
diabetes mellitus requires insulin and a restricted diet or 
an oral hypoglycemic agent and restricted diet warrants the 
grant of a 20 percent rating.  The next higher evaluation of 
40 percent necessitates evidence of insulin, a restricted 
diet, and regulation of activities.  A 60 percent rating 
requires evidence of insulin, a restricted diet, and 
regulation of activities, with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would be not compensable if 
separately evaluated.  The highest evaluation allowable, 
100 percent, necessitates evidence of the need for more than 
one daily injection of insulin, restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2007).  

In the present case, the veteran contends that the 
symptomatology associated with his service-connected diabetes 
mellitus is more severe than that which is reflected by the 
currently assigned 20 percent rating for this disorder.  He 
has not provided more specific argument.  The veteran's 
assertions regarding his service-connected diabetic pathology 
involve matters capable of lay observation, and are deemed to 
be competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Such descriptions must, however, be considered 
in conjunction with the clinical evidence of record and the 
pertinent rating criteria.  

Throughout the current appeal, the veterans has received 
periodic (e.g., several times annually) outpatient treatment 
for his diabetes.  According to the relevant medical reports, 
although the veteran is taking medication for, and has a 
restricted diet as a result of, his service-connected 
diabetes, at no time since January 16, 2001 has he been 
instructed to limit his activities due to his 
service-connected diabetes mellitus.  In fact, he has been 
counseled on numerous occasions on the benefits of, and 
necessity for, exercising.  Clearly, therefore, the next 
higher rating of 40 percent for the veteran's 
service-connected diabetes mellitus is not warranted.  
38 C.F.R. § 4.119, Diagnostic Code 7913 (2007) (which 
requires, in addition to the need for insulin and a 
restricted diet, evidence of the regulation of activities).  

Moreover, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted for any time during the 
current appeal.  That provision provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.  
Importantly, at no time during the current appeal has the 
veteran's service-connected diabetes mellitus required 
hospitalization or resulted in marked interference with 
employment.  The Social Security Administration (SSA) 
determined that he was unemployable due to a separate (low 
back) disability.  

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Factors such as 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluations assigned 
therein.  What the veteran has not shown in this case is that 
his service-connected diabetes mellitus has resulted in 
unusual disability or impairment that rendered the criteria 
and/or degrees of disability contemplated in the Schedule 
impractical or inadequate at any time during the current 
appeal.  Accordingly, the Board concludes that consideration 
of the provisions set forth at 38 C.F.R. § 3.321(b)(1) is not 
warranted for the veteran's service-connected diabetes 
mellitus for any time during the current appeal.  

B.  Effective Date Earlier Than January 16, 2001 For The 
Grant Of Service Connection For Diabetes Mellitus

The general rule with regard to the effective date to be 
assigned for an award based on an original claim for VA 
benefits is that the effective date "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2007).  
An exception to that rule applies if an application for 
benefits is received within one year from the date of the 
veteran's discharge or release from active service, and an 
award is made on the basis of that application.  In that 
situation, the effective date of the award is made 
retroactive to "the day following the date of discharge or 
release."  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. 
§ 3.400(b)(2)(2007).  See also Wright v. Gober, 10 Vet. App. 
343, 347 (1997) (holding that § 5110(b)(1) "applies only to 
those awards of disability compensation actually based on a 
claim filed within one year after the veteran's 
separation").  

In the present case, the Board finds that the preponderance 
of the evidence is against the veteran's claim for an 
effective date prior to January 16, 2001 for the grant of 
service connection for diabetes mellitus, type II.  The 
record shows that the veteran was discharged from active 
military service in December 1971 and that VA first received 
his claim for service connection for diabetes mellitus, 
type II on January 16, 2001, more than a year later.  
Therefore, under the governing law, outlined above, the 
effective date of his award can be no earlier than 
January 16, 2001, the date of receipt of his application for 
service-connected benefits.  

Accordingly, and because the evidence of record clearly shows 
that VA first received the veteran's claim for service 
connection for diabetes mellitus, type II, on January 16, 
2001 (many years after discharge from service), there is no 
basis for the assignment of an earlier effective date.  The 
veteran's earlier effective date claim must be denied.  


ORDER

An initial rating greater than 20 percent for diabetes 
mellitus, type II, is denied.  

An effective date earlier than January 16, 2001 for the grant 
of service connection for diabetes mellitus, type II, is 
denied.  


REMAND

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

A VCAA notice letter furnished to the veteran in June 2003 in 
the present case includes a reference to the veteran's back 
and pericarditis claims, but does not, as is necessary with 
new and material evidence claims, describe the type of 
evidence necessary to substantiate the required element(s) of 
service connection that were found insufficient in the 
previous denial.  (Additionally, the letter incorrectly 
states that the August 2002 decision was the prior final 
denial of the veteran's back and pericarditis claims.)  A 
remand, therefore, is necessary to provide the veteran with 
proper VCAA notice with respect to the new and material 
issues on appeal.  See Sanders v. Nicholson, 487 F.3d 881, 
891 (Fed. Cir. 2007) (any VCAA notice error is presumed 
prejudicial and it is VA's burden to rebut this presumption).  

Further review of the claims folder indicates that, in 
January 1996, the veteran was awarded SSA disability benefits 
due to his back disorder.  Significantly, however, the 
medical records used in support of the SSA's grant of 
disability benefits are not contained in the claims folder.  
On remand, therefore, the AMC should attempt to obtain any 
such medical records which may be available and to associate 
them with the veteran's claims folder.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:  

1.  The AMC should issue a VCAA 
notification letter to the veteran with 
regard to the issues of whether new and 
material evidence has been received 
sufficient to reopen previously denied 
claims for service connection for a 
back disability and pericarditis.  The 
letter should include a discussion of 
the bases of the prior final denials of 
service connection for these 
disabilities by the RO in August 1997 
(finding no chronic back disability in 
service or showing that current chronic 
back disability is related to service) 
and by the Board in January 1974 
(finding no pericarditis in service or 
cardiovascular disease manifested to a 
compensable degree within one year of 
service or showing that cardiovascular 
disease is otherwise related to 
service), in accordance with the 
requirements of Kent v. Nicholson, 
20 Vet. App. 1 (2006).  

2.  The medical records used in support 
of the SSA's January 1996 grant of 
disability benefits to the veteran 
should be obtained and associated with 
his claims folder.  If any such 
documents are not available, that fact 
should be noted in the claims folder.  

3.  Following the completion of the 
above, the AMC should re-adjudicate the 
issues remaining on appeal (whether new 
and material evidence has been received 
sufficient to reopen previously denied 
claims for service connection for a 
back disability and for pericarditis).  
If the decisions remain in any way 
adverse to the veteran, he and his 
representative should be provided with 
an SSOC.  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include the 
applicable laws and regulations 
considered pertinent to the issues 
remaining on appeal, as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


